Title: To George Washington from Henry Knox, 10 April 1794
From: Knox, Henry
To: Washington, George


          
            The Secretary of War respectfully reports to the President of the United
                States
            War Department April 10. 1794
          
          That it appears from an examination of the Acts which have
            passed during the present session of Congress, that the duties hereinafter enumerated to
            be performed by the said Secretary under the directions of the President of the United
            States
          to wit
          1st. The act for the defence of certain ports &
              harbors.
          The purchase of the lands on which the fortifications are to be erected, provided such
            lands shall be private property, and shall not be ceded by the respective states,
            conformably to the third section of the said Act.
          It is presumed however that those purchases are not to be made
            until a sufficient time shall elapse to ascertain whether the respective states will
            make, or not, the cessions in question. The other parts of the said Act are in a train
            of execution.
          2d. The act relatively to the naval armament.
          Preparatory arrangements are making by the master builders of this city to ascertain
            the sizes of the ships and to have drafts and models made of the same. The sizes of the
            cannon and the places where it may be expedient under all circumstances to build the
            frigates contemplated are also under consideration. As soon as these particulars shall
            be satisfactorily ascertained (which will be very shortly) a particular report thereon
            will be submitted to the President of the United States. But it
            is doubted whether any considerable progress can be made in this business until there
            shall be an appropriation to defray the expenses thereof.
          3d. The act for erecting and repairing of Arsenals and
            Magazines, and for other purposes.
          The first section of this act requires two places to be designated as Arsenals and
            Magazines in addition to Carlisle and Springfield either or both of which may be
            continued as part of the number of three or four setts of Arsenals and Magazines at the
            discretion of the President.
          Springfield seems to combine all the requisite qualities of a permanent Arsenal and
            Magazine, but there are certain repairs which will be necessary.
          
          But a question arises as to Carlisle. The subscriber submits the opinion that the
            buildings there be put into repair which probably may be done in a respectable degree
            for one thousand or one thousand five hundred Dollars. This measure seems necessary
            whether the buildings be retained or sold. No doubt exists as to the defective qualities
            of the place as a national repository on account of the locality of the situation and
            the expences which would accrue in transporting the stores by land to and from the said
            place. At present however it does not seem that any authority is vested for the purpose
            of selling the buildings. The repairs therefore seem indispensible upon œconomical
              principles.
          If the idea of a permanent establishment at Carlisle be upon mature consideration
            deemed inadmissible then it would seem most proper to form a Magazine upon the Potowmac
            above the falls. The place most suitable to be sought, combining the greatest facilities
            of water transportation, populousness of the neighbouring country, and water for the
            necessary works. A person of accurate judgment ought to be appointed for this purpose,
            and to report the place for the decision of the President.
          The southern Magazine and Arsenal may probably be fixed upon the Santee so as to
            combine all the water communications, water for the works, and other advantages which
            properly belong to the establishment, and in like manner to report for decision. It
            would seem proper for the person or persons who should perform this business ought to be
            an able surveyor who should return an accurate plan of the proposed scites and of the
            elevation of the grounds and all other circumstances in the vicinity.
          A question may arise whether the Armouries specified in the second section of the said
            Act should be immediately commenced in the places which shall be decided upon and the
            proportions of stores destined to each place transported thereto with all convenient
            expedition. These measures seen to be the natural and immediate consequences of the
            places being fixed. And also that prompt measures should be adopted to have the
            permanent buildings erected of the nature and form which shall be adopted to the
            quantity of stores intended to be deposited. If these ideas should be approved proper
            characters for Superintendants and Master Armourers will be sought after and their names
            submitted.
          The third section specifies a person to superintend the receiving
            safe keeping and distribution of Stores, and also for the due accounting of the same. It
            would seem by the law that this appointment is vested solely in the President of the
            United States, and it is so explained by the members of both houses. Samuel Hodgdon is
            submitted as the person most proper for this office. He has been in the practice of some
            of the most essential of its duties for sixteen years, and his integrity and competency
            appear to have been amply tested by experience.
          It is submitted that the arms ammunition and military stores contemplated the fourth
            section of the said Act should be purchased according to the following list.
          Estimate of the expence of purchasing the following articles—
          
            
              7000 Muskets and Bayonets
              at 9 Dolls.
              63000
            
          
          
    
          It is presumed the above number added to the good muskets in possession of the United
            states together with those which are deemed worthy of repair will amount to 50,000 the
            number directed.

          
            
              2000
              spare bayonets
              at 1 Doll.
              2000
            
            
              1000
              large horseman’s pistols
              at 4 Dolls.
              4000
            
            
              10000
              Knapsacks
              at 50 Cents
              5000
            
            
              10000
              Cartridge boxes
              at 1 Dollr
              10000
            
            
              2000
              Soldiers Tents
              at 10 Dolls.
              20000
            
            
              100
              Horseman’s do for company Officers
              at 20 Dolls.
              2000
            
            
              20
              Marquees for General & Field Officers
              at 150 Dolls.
              3000
            
            
              20
              eight inch brass howitzers each weighg 1500 lb
              at 50 Cents
              15000
            
            
              20
              field carriages for ditto
              at 180 Ds.
              3600
            
            
              100
              tons of Saltpetre or 100 tons powder
               
            
            
              at 400 Ds. ⅌ ton or 20 D. ⅌ Cwt
              40000
            
            
              200
              tons of Lead
            
            
               
              173. D. 20 C. ⅌ ton or 8 66/100 ⅌ Cwt
              34640
            
            
               
               
              Dolls.
              202,240
            
          
          It is to be understood that all these articles are additional to any contained in
            preceding estimates.
          The above is a copy of an estimate laid before Congress on the 4th march last, and therefore ought to be provided, and as
            they have appropriated the sum of three hundred and forty thousand Dollars it is
            submitted that the excess be expended in the purchase of one hundred and fifty tons of
            Powder, or Saltpetre and Sulphur equal thereto.
          
            
              150 tons of Powder
              at 400 Dolls.
              60000
            
            
              400 tons of Lead
               
              69280
            
            
               
               
              129,280
            
          
          But it is to be apprehended that the rise of the above articles will greatly diminish
            the quantities specified in the estimate.
          As the article of ammunition is now under consideration. This will not be an improper
            place to bring to the view of the President of the United States the following general
            ideas upon this subject.
          The United States have now in store about four thousand four hundred barrells of
            powder, but the four hundred may be considered as in a train of expenditure, a
            considerable proportion thereof being with the army. If to this quantity be added the
            two hundred and fifty tons for which the appropriations are made, there then would be
            about nine thousand barrells. This quantity would have been pretty respectable were it
            not for two circumstances which have been created by late laws to wit—
          The first is the fortification of certain ports and harbours.
          The second, the creation of six frigates.
          These objects will require and bring into use seven hundred pieces of cannon, which may
            be averaged as of the caliber of twenty four pounders. Each of these pieces ought to be
            provided with two hundred pounds of powder each round of eight pounds. This additional
            demand alone requires a provision of five hundred and sixty tons which with the
            consumption for experiments signals &c. ought to be encreased to six hundred tons or
            twelve thousand barrells.
          If we are to make provision for a war we ought to have in possession for all purposes
            the amount of twenty four thousand barrells of powder; from this quantity is to be
            deducted the quantity on hand and the quantity for which appropriations are made
            amounting to nine thousand barrells.
          The quantity then of fifteen thousand barrells would remain to be provided. The cost of
            this quantity at five hundred Dollars per ton would amount to the sum of four hundred
            thousand Dollars for which an appropriation by law will be necessary.
          
          It may however be doubted whether the powder could be obtained for the five hundred
            Dollars per ton unless arrangements shall be made for procuring it from abroad.
          The following is a Summary View of this subject.
          
            
              Required
            
            
              A provision of two hundred rounds
               
              tons
               
              barrells
            
            
              for the frigates & sea coast
               
              560
               
              11200
            
            
              contingencies
               
              40
               
              800
            
            
              For the troops which may be raised, estimated at three
                years supply at 10 pounds ⅌ man.
               
              300
               
              6000
            
            
              One half being estimated for exercise for the artillery
               
              
                300
              
               
              6000
            
            
               
               
              1200
               
              
                24000
              
            
            
              On hand
              200
               
               
               
            
            
              Appropriation for
              250
              450
               
              9000
            
            
              Deficient and to be provided
               
              750
              or
              15000
            
            
              barrells
            
          

          A question arises on this statement whether any further measures should be taken for to
            obtain an appropriation for this essential article to carry on a war. All which is humbly submitted to the President of the United
            States.
          
            H. Knox
          
        